PER CURIAM.
The judgment against the appellant was upon the bail bond in a criminal case, conditioned upon the appearance of the defendant therein upon a given date. The condition was breached and the defendant thereafter rearrested and a finding made by the District Judge that the default of the principal was wilful.
The contention that the subsequent rearrest of the defendant avoids the obligation of the bond must be rejected. Likewise must be rejected the contention that the bail bond may not be forfeited after such rearrest; Therefore, upon the authority of United States v. Costello, 6 Cir., 47 F.2d 684, 685; United States v. Zarafonitis, 5 Cir., 150 F. 97, 99, 10 Ann. Cas. 290; United States v. Van Fossen, 28 F.Cas. No. 16,607, pp. 357, 358; and United States v. Mack, 295 U.S. 480, 55 S.Ct. 813, 79 L.Ed. 1559, it is ordered that the judgment below be and it is hereby
Affirmed.